--------------------------------------------------------------------------------

AMENDMENT TO AMENDED AND RESTATED CONVERTIBLE
PROMISSORY NOTE DATED FOR REFERENCE OCTOBER 4, 2004

(the “Amended and Restated Convertible Note”)

Effective as of September 29, 2006, the Amended and Restated Convertible Note
dated August 14, 2006, in the principal amount of One Hundred Six Thousand
Dollars ($106,000), between Nord Resources Corporation (the “Company”) and
Ronald A. Hirsch (the “Holder”) shall be amended as follows:

Section 1 shall be deleted in its entirety and replaced with the following:

“1.           Maturity: Unless converted as provided in Section 2, this Note
will automatically mature and be due and payable in cash upon the earlier of:

(a)           December 22, 2006; and

(b)           the closing date of

(i)           a registered equity offering and/or a debt project financing
(collectively or separately, a “Funding”) in which the Company raises not less
than the aggregate amount of $25,000,000, or

(ii)           a significant corporate transaction (a “Significant Transaction”)
in which

(A)           any person, together with all affiliates and associates of such
person, becomes the beneficial owner, directly or indirectly, of securities of
the Company representing 51% or more of the common shares the Company, or

(B)           there is a sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or of
assets of the Company valued at $12,000,000 or greater

(the “Maturity Date”). Subject to Section 2 below, interest shall accrue on this
Note,”

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Facsimiles containing original signatures shall be deemed for
all purposes to be originally-signed copies of the documents which are the
subject of such facsimiles.

Dated as of September 29, 2006.

AGREED TO AND ACCEPTED:

COMPANY:   HOLDER:       NORD RESOURCES CORPORATION   RONALD A. HIRSCH      
By:    /s/ John T.
Perry                                                              BY:    /s/
Ronald A. Hirsch                                                        
Name:         John
Perry                                                           
Name:         Ronald A. Hirsch                                                  
  Title:           Senior Vice President, Secretary,   Address:    668 N. Coast
Hwy, #171                                                        Treasurer and
Chief Financial Officer                                           Laguna Beach,
CA 92561 USA                        Address:    1 West Wetmore Road, Suite
203                                          Tucson, Arizona 85705
USA                               


--------------------------------------------------------------------------------